Citation Nr: 1731134	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a lumbosacral condition, claimed as a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1998 and from May 1998 to May 2003.  Per a March 2011 administrative decision, only the period of service from May 1994 to May 1998 may be considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In a February 2015 decision, the Board denied entitlement to service connection for a left shoulder condition, and remanded the issue of entitlement to service connection for a low back condition for further development.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the issue of entitlement to service connection for a left shoulder condition.  In a November 2016 Memorandum Decision, the Court vacated and remanded the Board's decision that denied entitlement to service connection for a left shoulder condition for action consistent with the terms of the Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that a remand is necessary to comply with the terms of the November 2016 Memorandum Decision.

As noted by the Court, the Board relied on an October 2012 VA examination report in finding that the Veteran's current left shoulder condition was not related to left shoulder complaints in service.  The October 2012 VA examiner opined that the Veteran's current left shoulder condition was "less likely than not incurred or caused by treatment that occurred in 6/1995."  However, as discussed by the Court, the Veteran had multiple instances of in-service left shoulder treatment after June 1995, to include in August 1995, December 1995, January 1996, and July 1997.  Thus, the Court concluded that the examiner's failure to explain whether the Veteran's current condition was related to any other incident in service renders the opinion inadequate and that the Board, therefore, erred in relying on the October 2012 examination report in denying the Veteran's claim.  

In light of the foregoing, the Board finds that the Veteran should be afforded a new examination in order to determine whether a current left shoulder condition is related to the left shoulder symptomatology documented in service.

A review of the record reveals that remand is also required to obtain outstanding VA treatment records.  There are currently no VA treatment records associated with the claims file.  However, during the June 2014 Board hearing, the Veteran reported receiving VA treatment.  Additionally, the April 2015 VA low back examiner specifically discussed VA treatment records in rendering a nexus opinion.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

As such, on remand, the AOJ should associate all of the Veteran's outstanding VA treatment records documenting treatment for the issues on appeal with the claims file.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, particularly including records reviewed by the April 2015 VA examiner, and any other records dated to the present.  If no such records are located, that fact should be documented in the claims file.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records relevant to his claim.

2. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any left shoulder conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left shoulder condition, to include degenerative disease and calcific tendonitis left rotator cuff, had its onset during the Veteran's period of honorable service (i.e., May 1994 to May 1998) or is related to any in-service disease, event, or injury, to include the documented in-service left shoulder treatment.  In so opining, the examiner should address the likelihood that injuries such as those described by the Veteran and documented in the service treatment records could have caused the Veteran's current left shoulder conditions.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for left shoulder symptoms in June 1995, August 1995, November/December 1995, January 1996, July 1997, and April 1998, and the Veteran's statements regarding left shoulder pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/ARC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

